Exhibit 10.1

UNION BANK OF CALIFORNIA, N.A.

SEPARATION PAY PLAN

(Effective September 1, 2006)


--------------------------------------------------------------------------------


ARTICLE I. DEFINITIONS

 

1

 

 

 

 

 

1.1

 

“Administrative Committee”

 

1

1.2

 

“Affiliated Group”

 

1

1.3

 

“Base Pay”

 

1

1.4

 

“Code”

 

2

1.5

 

“Comparable Position”

 

2

1.6

 

“Eligible Employee”

 

2

1.7

 

“Employer”

 

4

1.8

 

“Employment”

 

4

1.9

 

“ERISA”

 

4

1.10

 

“Guaranteed Reinstatement Period”

 

4

1.11

 

“Job Elimination”

 

4

1.12

 

“Non-Benefits Eligible Employee”

 

5

1.13

 

“Participant”

 

5

1.14

 

“Participating Employer”

 

5

1.15

 

“Plan”

 

6

1.16

 

“Plan Year”

 

6

1.17

 

“Retirement Benefits”

 

6

1.18

 

“Retirement Eligible Participant”

 

6

1.19

 

“Separation Pay”

 

6

1.20

 

“Separation Pay Allowance”

 

6

1.21

 

“Termination Date”

 

6

1.22

 

“Year of Service”

 

6

 

 

 

 

 

ARTICLE II. PARTICIPATION

 

7

 

 

 

2.1

 

Participation

 

7

 


--------------------------------------------------------------------------------


 

2.2

 

Persons Who Shall Not Participate

 

7

2.3

 

Settlement and Release Agreement

 

9

 

 

 

 

 

ARTICLE III. SEPARATION BENEFITS

 

9

 

 

 

3.1

 

Separation Pay Allowance

 

9

3.2

 

Payment of Separation Pay Allowance

 

10

3.3

 

Interest

 

10

3.4

 

Deductions

 

10

3.5

 

Repayment or Forfeiture of Separation Pay Allowance

 

10

3.6

 

Effect of the Participant’s Leave of Absence

 

10

3.7

 

Effect of the Participant’s Commencement of Retirement Benefits

 

12

3.8

 

Effect of the Participant’s Death

 

12

3.9

 

Limitation on Separation Pay

 

12

 

 

 

 

 

ARTICLE IV. WELFARE BENEFITS

 

13

 

 

 

4.1

 

Continuation of Coverage

 

13

 

 

 

 

 

ARTICLE V. SOURCE OF PAYMENTS AND EXPENSES

 

13

 

 

 

5.1

 

Source of Payments

 

13

5.2

 

Expenses

 

13

 

 

 

 

 

ARTICLE VI. ADMINISTRATION AND PLAN FIDUCIARIES

 

13

 

 

 

6.1

 

Plan Sponsor

 

13

6.2

 

Plan Administrator

 

13

6.3

 

Administrative Responsibility

 

14

6.4

 

Review of Denied Claims

 

14

6.5

 

Named Fiduciaries

 

14

6.6

 

Allocation and Delegation of Responsibilities

 

14

6.7

 

Indemnification

 

15

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VII. CLAIMS AND APPEALS

 

15

 

 

 

7.1

 

Claims for Benefits

 

15

7.2

 

Review of Denied Claims

 

16

7.3

 

Exhaustion of Remedies

 

18

 

 

 

 

 

ARTICLE VIII. GENERAL PROVISIONS

 

18

 

 

 

8.1

 

Legal Construction of the Plan

 

18

8.2

 

No Rights Created or Accrued

 

19

8.3

 

Benefits Not Contingent Upon Retirement

 

19

8.4

 

Relation of the Plan to Descriptive Matter

 

19

8.5

 

Nonalienation of Benefits

 

19

 

 

 

 

 

ARTICLE IX. AMENDMENT, SUSPENSION AND TERMINATION

 

20

 

 

 

9.1

 

Amendment, Suspension and Termination

 

20

9.2

 

Participating Employer Withdrawal

 

20

9.3

 

Effect of Amendment, Suspension, Termination or Withdrawal

 

20

 

 

 

 

 

ARTICLE X. EXECUTION

 

20

 

iii


--------------------------------------------------------------------------------


UNION BANK OF CALIFORNIA, N.A.

SEPARATION PAY PLAN

INTRODUCTION

The Union Bank of California, N.A. Separation Pay Plan (the “Plan”) was
established to provide severance benefits to Eligible Employees who become
Participants in the Plan.  The Plan is intended to be, and shall be maintained
and operated as, an employee welfare benefit plan under ERISA.

The Plan is effective as of September 1, 2006.  The Plan supersedes any plan,
program or practice previously in effect, with respect to a Participating
Employer other than any written employment contract or separate severance
agreement that expressly provides such benefits and the Union Bank of
California, N.A. Termination Pay Plan (the “Basic Plan”).


ARTICLE I.


DEFINITIONS

When used in this Plan, the following capitalized words and phrases shall have
the following meanings, unless the context clearly indicates otherwise.

1.1           “Administrative Committee” means the Employee Deferred
Compensation and Benefit Plans Administrative Committee appointed by the
Employer to exercise the duties and responsibilities of plan administrator in
accordance with Article VI.

1.2           “Affiliated Group” means the Employer, each Participating Employer
and any other direct or indirect subsidiary or affiliate of the Employer or a
Participating Employer.

1.3           “Base Pay” means an Eligible Employee’s base rate of pay with the
Participating Employer and includes shift differentials.  Base Pay does not
include any other special payment,

1


--------------------------------------------------------------------------------


such as overtime, bonuses or expense reimbursements.  With respect to an
Eligible Employee the primary component of whose Base Pay is commission-based
under a variable pay plan, Base Pay shall be the Eligible Employee’s adjusted
Base Pay, determined in accordance with the written procedures of the Employer.

1.4           “Code” means the Internal Revenue Code of 1986, as amended, and
includes regulations promulgated thereunder by the Secretary of Treasury.

1.5           “Comparable Position” means a job involving the use of generally
similar skills in the performance of the functions of the position and having
generally similar responsibilities with any member of the Affiliated Group or an
employer described in Section 2.2(g), provided that the salary of full-time
employees in such job would be at least 90% of his or her Base Pay immediately
prior to the Termination Date, and the scheduled hours of part-time employees
would be at least 80% of his or her scheduled hours immediately prior to the
Termination Date and that the location of the job is within a 35-mile radius of
the person’s residence or results in a greater commuting distance if the
person’s commute from his or her residence immediately prior to the Termination
Date exceeds 35 miles.  Notwithstanding any other provision of this Plan to the
contrary, the determination as to whether a position is a Comparable Position
under this Section 1.5 shall be made by the Employer in its sole discretion.

1.6           “Eligible Employee” means a regular employee of a Participating
Employer scheduled to work at least 17½ hours each week in a position designated
by the Employer as benefits-eligible, and whose job performance meets the
minimum job performance criteria established by the Participating Employer, as
determined by the Participating Employer in its sole discretion. 
Notwithstanding the preceding sentence, the following employees shall not be
Eligible Employees under any circumstances:

2


--------------------------------------------------------------------------------



(A)           ANY PERSON WHO IS CLASSIFIED BY THE PARTICIPATING EMPLOYER AS A
NON-BENEFITS ELIGIBLE EMPLOYEE;


(B)           ANY PERSON WHO PERFORMS SERVICES FOR THE PARTICIPATING EMPLOYER AS
AN INDEPENDENT CONTRACTOR OR AS A LEASED EMPLOYEE (WITHIN THE MEANING OF SECTION
414(N) OF THE CODE);


(C)           ANY PERSON WHO HAS NOT COMPLETED THREE (3) MONTHS OF SERVICE WITH
THE PARTICIPATING EMPLOYER AS OF THE DATE HE OR SHE IS PROVIDED NOTICE OF
TERMINATION UNDER SECTION 2.1(A);


(D)           ANY PERSON WHO IS A NONRESIDENT ALIEN AND PROVIDES TEMPORARY
SERVICES TO A PARTICIPATING EMPLOYER ON AN INTRA-COMPANY TRANSFER VISA OR A
SIMILAR VISA CLASSIFICATION; AND

(e)           Any person who is a party to a written employment contract with a
Participating Employer expressly providing such person with severance benefits;
and

(f)            Any person who is a participant in or who may be eligible to
receive severance benefits under any other severance plan or arrangement
established by a Participating Employer.

The term Eligible Employee includes an employee on an approved leave of absence
for which the Participating Employer’s leave of absence policy provides for
guaranteed reinstatement of employment to such employee’s prior position or an
equivalent position, and if such employee is not described in (a), (b), (c),(d),
(e) or (f).  The term Eligible Employee shall not include any individual whose
compensation from a Participating Employer is reported on Form 1099 or who
performs services for a Participating Employer pursuant to an agreement between
the Participating Employer and a third party leasing or professional employment
organization,

3


--------------------------------------------------------------------------------


staffing firm or other similar third party organization.  Individuals not
classified as employees on the payroll records of a Participating Employer for a
particular period shall not be considered Eligible Employees for the period even
if a court or administrative agency determines that such individuals are or were
employees of a Participating Employer during such period for purposes of payroll
taxes, labor or employment law or any other non-Plan purpose.

1.7           “Employer” means Union Bank of California, N.A., a national
banking association, or any successor thereof.

1.8           “Employment” means employment with any member of the Affiliated
Group.

1.9           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and includes regulations promulgated thereunder by the Secretary of
Labor.

1.10         “Guaranteed Reinstatement Period” means the period of time during
which an Eligible Employee is guaranteed reinstatement to his or her prior
position or an equivalent position in accordance with the Participating
Employer’s written leave of absence policies.

1.11         “Job Elimination” means, with respect to an Eligible Employee a
termination of employment with the Participating Employer resulting from
restructure or elimination of the employee’s group, division, department, branch
or position because of any one of the following events, as determined by the
Employer in its sole discretion:


(A)           THE SALE OF STOCK OR ASSETS OF THE PARTICIPATING EMPLOYER;


(B)           THE INTERNAL REORGANIZATION OF THE OPERATIONS OF THE PARTICIPATING
EMPLOYER;


(C)           A CHANGE IN TECHNOLOGY USED BY OR IN THE BUSINESS CONDUCTED BY THE
PARTICIPATING EMPLOYER; OR

(d)           a reduced work volume.

4


--------------------------------------------------------------------------------


1.12         “Non-Benefits Eligible Employee” means an employee of a
Participating Employer scheduled to work less than 17½ hours each week in a
position designated by the Employer in its sole discretion as non-benefits
eligible and who is not eligible under the Participating Employer’s policies to
participate in the health and welfare and retirement benefit plans of the
Participating Employer.  For purposes of this Plan, Non-Benefits Eligible
Employee shall also include an employee who is a temporary employee or who
performs services for a Participating Employer as a term employee without regard
to the number of hours he or she is scheduled to work each week or whether he or
she participates in the Participating Employer’s health and welfare and
retirement benefit plans.

1.13         “Participant” means an Eligible Employee who participates in the
Plan pursuant to Article II.

1.14         “Participating Employer” means, with respect to an Eligible
Employee, the Participating Employer with which he or she is employed.  The
Participating Employers include the Employer and any subsidiary or affiliate of
the Employer which has been designated by the Employer as a Participating
Employer and whose board or other governing body also has adopted the Plan.  An
entity that becomes a Participating Employer after the Effective Date shall only
be treated as a Participating Employer as of that later date.  As of the date on
which any subsidiary or affiliate of the Employer becomes a Participating
Employer after the Effective Date, this Plan shall supersede any plan, program
or practice under which such Participating Employer may have provided severance
benefits prior to the effective date of its adoption of this Plan, other than
any written employment contract or separate severance agreement that expressly
provides for such benefits and other than the Basic Plan.

5


--------------------------------------------------------------------------------


1.15         “Plan” means the Union Bank of California, N.A. Separation Pay
Plan, as set forth herein and as amended from time to time hereafter.

1.16         “Plan Year” means the calendar year, except that the first Plan
Year shall be the short Plan Year commencing on the Effective Date and ending
December 31, 2006.

1.17         “Retirement Benefits” means those benefits available to a
Participant on account of the Participant’s participation in a qualified defined
benefit retirement plan and/or a nonqualified supplemental defined benefit
retirement plan of a Participating Employer.

1.18         “Retirement Eligible Participant” means a Participant who is
eligible or becomes eligible to commence receiving Retirement Benefits during
any time period when the Participant is receiving Separation Pay.

1.19         “Separation Pay” means amounts payable under the Plan to a
Participant on account of termination of his or her Employment under the
conditions described in Article II.

1.20         “Separation Pay Allowance” means the total amount of Separation Pay
that a Participant may receive under the Plan.

1.21         “Termination Date” means, with respect to an Eligible Employee, the
date selected by the Participating Employer on which the Eligible Employee’s
employment with the Participating Employer is to cease.  An Eligible Employee’s
Termination Date shall be at least 60 days from the date on which notice is
given under Section 2.1(a).

1.22         “Year of Service” means each complete 12-consecutive months of
service with the Participating Employer in the period elapsed from the
Participant’s first day of employment to his or her Termination Date, including
any period of approved leave of absence, as determined by the Employer in its
sole discretion.  Service prior to a break in service shall not be added to
service after the break in service in determining a Participant’s Years of
Service.  For this

6


--------------------------------------------------------------------------------


purpose, a Participant experienced a break in service if he or she previously
resigned or otherwise terminated employment with a Participating Employer or was
terminated by a Participating Employer for any reason, and later was re-employed
by a Participating Employer.  A break in service is measured from the date of
termination to the day the Participant is re-employed.


ARTICLE II.


PARTICIPATION

2.1 Participation.  An Eligible Employee shall become a Participant in the Plan
if:


(A)           THE PARTICIPATING EMPLOYER PROVIDES A WRITTEN NOTICE TO THE
ELIGIBLE EMPLOYEE NOTIFYING HIM OR HER THAT HIS OR HER EMPLOYMENT IS TO BE
TERMINATED ON ACCOUNT OF JOB ELIMINATION AND SETTING THE ELIGIBLE EMPLOYEE’S
TERMINATION DATE FOR PURPOSES OF THIS PLAN;


(B)           THE ELIGIBLE EMPLOYEE VOLUNTARILY ELECTS IN WRITING TO PARTICIPATE
IN THIS PLAN (THEREBY WAIVING PARTICIPATION IN THE BASIC PLAN) BY EXECUTING THE
“SETTLEMENT AND RELEASE AGREEMENT” REQUIRED UNDER SECTION 2.3 PRIOR TO HIS OR
HER TERMINATION DATE;


(C)           THE ELIGIBLE EMPLOYEE’S JOB PERFORMANCE CONTINUES TO MEET THE
MINIMUM JOB PERFORMANCE CRITERIA ESTABLISHED BY THE PARTICIPATING EMPLOYER IN
ITS SOLE DISCRETION UNTIL HIS OR HER TERMINATION DATE; AND


(D)           THE ELIGIBLE EMPLOYEE ACTUALLY TERMINATES HIS OR HER EMPLOYMENT AS
OF THE TERMINATION DATE, OR BECOMES A PARTICIPANT IN ACCORDANCE WITH
SECTION 3.7.

2.2 Persons Who Shall Not Participate.  Notwithstanding any contrary provision
of this Plan, an Eligible Employee shall not become a Participant and shall not
be eligible for Separation Pay if he or she:

7


--------------------------------------------------------------------------------



(A)           IS TERMINATED DUE TO POOR PERFORMANCE, DISHONESTY OR OTHER
MISCONDUCT, OR FAILURE TO COMPLY WITH THE LAW OR WITH THE POLICIES OF THE
PARTICIPATING EMPLOYER;


(B)           IS TERMINATED FOR ANY REASON OTHER THAN JOB ELIMINATION;


(C)           IS ON A LEAVE OF ABSENCE WITHOUT A GUARANTEED REINSTATEMENT PERIOD
OR HAS EXCEEDED THE GUARANTEED REINSTATEMENT PERIOD;


(D)           IS A PARTICIPANT IN THE BASIC PLAN OR HAS AN EMPLOYMENT OR
SEPARATE SEVERANCE AGREEMENT WITH THE PARTICIPATING EMPLOYER PROVIDING FOR
TERMINATION PAY BENEFITS;


(E)           IS A PARTICIPANT IN ANY OTHER SEVERANCE PLAN OR ARRANGEMENT
ESTABLISHED BY A PARTICIPATING EMPLOYER;


(F)            IS OFFERED CONTINUED EMPLOYMENT WITH THE AFFILIATED GROUP IN A
COMPARABLE POSITION TO THE ONE HELD BY THE ELIGIBLE EMPLOYEE IMMEDIATELY PRIOR
TO HIS OR HER TERMINATION DATE OR DECLINES AN INTERVIEW FOR SUCH A COMPARABLE
POSITION; OR


(G)           IS TERMINATED AS A RESULT OF THE ACQUISITION, SALE OR SPIN-OFF OF
THE PARTICIPATING EMPLOYER OR ANY FACILITY OR BRANCH OF THE PARTICIPATING
EMPLOYER AND IS OFFERED EMPLOYMENT IN A COMPARABLE POSITION WITH THE PURCHASER
OR OTHER SURVIVING ENTITY WITHIN 90 DAYS OF THE SALE OR SPIN-OFF.  IF AN
ELIGIBLE EMPLOYEE INITIALLY BECAME A PARTICIPANT AND RECEIVED SEPARATION PAY
DURING SUCH 90 DAY PERIOD (BECAUSE THE PURCHASER OR THE SURVIVING ENTITY DID NOT
OFFER EMPLOYMENT IN A COMPARABLE POSITION) AND LATER THE ELIGIBLE EMPLOYEE IS
OFFERED EMPLOYMENT IN A COMPARABLE POSITION OR BECOMES  EMPLOYED IN A COMPARABLE
POSITION WITHIN SUCH 90 DAY PERIOD, THE FORFEITURE AND REPAYMENT PROVISIONS OF
SECTION 3.5 SHALL APPLY.

8


--------------------------------------------------------------------------------


2.3 Settlement and Release Agreement.  Each Eligible Employee shall execute a
“Settlement and Release Agreement” as a condition of participation in the Plan. 
An Eligible Employee shall not become a Participant and shall not be eligible
for Separation Pay under this Plan unless he or she properly completes and
executes the Settlement and Release Agreement in exactly the form provided to
the Eligible Employee by the Employer, without altering or adding to the
Settlement and Release Agreement in any way, and he or she does not revoke or
rescind the Settlement and Release Agreement.  The Settlement and Release
Agreement shall provide that execution of such Settlement and Release Agreement
by the Eligible Employee will constitute a waiver and release of every claim the
Eligible Employee might otherwise have arising out of his or her employment or
the termination of his or her employment.  If an Eligible Employee fails to
execute the Settlement and Release Agreement by his or her Termination Date, or
executes but later revokes or rescinds the Settlement and Release Agreement,
such Eligible Employee shall fail to qualify as a Participant under the Plan.


ARTICLE III.


SEPARATION BENEFITS

3.1 Separation Pay Allowance.  Upon termination of Employment, a Participant
shall be eligible to receive a Separation Pay Allowance equal to the amount
designated for his or her job classification on the Benefits Exhibit, for his or
her status as an exempt or nonexempt employee; and for exempt employees further
based on salary and corporate title.  The Participant’s job classification is
the classification he or she held immediately prior to the notice of the
Termination Date.  The Employer reserves the right to alter, reduce or eliminate
this formula, in whole or in part, pursuant to Section 9.1.

9


--------------------------------------------------------------------------------


3.2 Payment of Separation Pay Allowance.  The normal form of payment of a
Participant’s Separation Pay Allowance shall be as salary continuation on the
same bi-weekly basis as the Participant’s salary was paid immediately prior to
the Termination Date or such other pay period basis as the Participating
Employer implements with respect to active employees.  Notwithstanding the
preceding sentence, an Eligible Employee who becomes a Participant as described
in Section 3.6 may receive payment of some or all of his or her Separation Pay
Allowance as a lump sum in accordance with Section 3.6.

3.3 Interest.  No interest shall accrue or be paid with respect to any portion
of the Participant’s Separation Pay Allowance.

3.4 Deductions.  The Participating Employer will make such deductions from the
Participant’s Separation Pay Allowance as required to cover withholding taxes
and the voluntary deductions covering any employee benefits that are continued,
in the sole discretion of the Participating Employer, during the salary
continuation period.

3.5 Repayment or Forfeiture of Separation Pay Allowance.  If a Participant is
reemployed with a member of the Affiliated Group as described in Section 2.2(f),
or if, as described in Section 2.2(g), a Participant is offered employment or
becomes employed with the purchaser prior to the end of the salary continuation
period, such Participant shall be required to repay or forfeit (as applicable)
to the Participating Employer a pro-rata amount of such Separation Pay
Allowance, as established by the Employer in its sole discretion.

3.6 Effect of the Participant’s Leave of Absence.  The Termination Date of an
Eligible Employee who commences a leave of absence approved by the Participating
Employer and in accordance with the Participating Employer’s written leave of
absence policies after being given notice under Section 2.1(a) will be the later
of 60 days from the date specified in such notice, the

10


--------------------------------------------------------------------------------


date he or she returns from leave, or such other date as determined in
accordance with the Participating Employer’s written leave of absence policies. 
In the case of an Eligible Employee on a leave of absence described in the
foregoing sentence, he or she shall become a Participant as of the first day
following the Termination Date, and he or she shall receive Separation Pay equal
to the amount designated for his or her job classification on the Benefits
Exhibit reduced by any pay received by the Participant after the date he or she
becomes a Participant and determined in accordance with the Participating
Employer’s written leave of absence policies, so that the aggregate pay received
by such Participant does not exceed the Separation Pay amount.  Separation Pay
provided under this Section 3.6 shall be paid in the form of a lump sum payment,
Separation Pay Allowance, or a combination of both, as determined in accordance
with procedures established by the Employer.

An Eligible Employee who commences a leave of absence approved by the
Participating Employer and in accordance with the Participating Employer’s
written leave of absence policies prior to receiving notice under Section 2.1(a)
but who returns within his or her Guaranteed Reinstatement Period shall be
provided notice under Section 2.1(a) as soon as administratively practicable
following the date he or she return to employment with the Participating
Employer.  If such Eligible Employee becomes a Participant as provided in
Section 2.1, he or she shall receive Separation Pay equal to the amount
designated for his or her job classification on the Benefits Exhibit.

An Eligible Employee who commences a leave of absence approved by the
Participating Employer and in accordance with the Participating Employer’s
written leave of absence policies prior to receiving notice under
Section 2.1(a), but who is not eligible for a Guaranteed

11


--------------------------------------------------------------------------------


Reinstatement Period or who returns after his or her Guaranteed Reinstatement
Period, shall no longer be an Eligible Employee and shall not become a
Participant as provided in Section 2.2(c).

3.7 Effect of the Participant’s Commencement of Retirement Benefits.  If a
Participant who also is a Retirement Eligible Participant receives Retirement
Benefits during any time period when the Participant also is receiving
Separation Pay, the Participant’s Separation Pay shall be reduced by the amount
of the Retirement Benefits received by the Participant during such time period,
so that the aggregate pay received by such Participant does not exceed the
Separation Pay Allowance.

3.8 Effect of the Participant’s Death.  If a Participant dies before he or she
receives the entire balance of his or her Separation Pay Allowance, any unpaid
balance of such Separation Pay Allowance shall be paid to the Participant’s
spouse or domestic partner if then living or, if not (or none), to the
Participant’s then living children in equal shares or, if none, to the
Participant’s estate.[

3.9 Limitation on Separation Pay.  Nothing in this Article III shall require a
Participating Employer to make a payment under this Plan, if such payment either
alone or in the aggregate with other payments to the Participant from the
Participating Employer (or any other Affiliated Group member) would be
nondeductible to the Participating Employer for purposes of federal income taxes
under section 280G of the Code or otherwise.  Any such payment or portion of a
payment that the Employer in its sole discretion determines is nondeductible
shall be forfeited by the Participant, and, if already paid, it shall be
returned to Participating Employer by the Participant.

12


--------------------------------------------------------------------------------



ARTICLE IV.


WELFARE BENEFITS

4.1 Continuation of Coverage.  If a Participant is covered by medical, dental or
vision insurance on his or her Termination Date, the Participating Employer, in
its sole discretion, may elect to continue employer contributions toward such
coverage for a period to be determined by the Participating Employer.  Any such
coverage shall not be counted as part of the period of the continuation coverage
required by section 4980B(f) of the Code and section 602 of ERISA.  If the
Participating Employer does not elect to continue employer contributions, or
discontinues employer contributions, the Participant may purchase such coverage,
at his or her own expense, during the period for which continuation coverage is
required to be offered under section 4980B(f) of the Code or section 602 of
ERISA.


ARTICLE V.


SOURCE OF PAYMENTS AND EXPENSES

5.1 Source of Payments.  Any benefits payable under the Plan shall be unfunded
and shall be payable only from the general assets of the Participating
Employers.

5.2 Expenses.  The expenses of operating and administering the Plan shall be
borne entirely by the Participating Employers.


ARTICLE VI.


ADMINISTRATION AND PLAN FIDUCIARIES

6.1 Plan Sponsor.  The Employer is the “plan sponsor” within the meaning of
ERISA.

6.2 Plan Administrator.  The Administrative Committee is the “administrator” of
the Plan (the “Plan Administrator”) within the meaning of ERISA.

13


--------------------------------------------------------------------------------


6.3 Administrative Responsibility.  The Plan Administrator shall be the named
fiduciary with the power and sole discretion to determine who is eligible for
benefits under the Plan, to interpret the Plan and to prescribe such forms, make
such rules, regulations, interpretations and computations and prescribe such
guidelines as it may determine are necessary or appropriate for the operation
and administration of the Plan, to change the terms of such rules, regulations
or guidelines, and to rescind such rules, regulations or guidelines.  Such
determinations of eligibility, rules, regulations, interpretations, computations
and guidelines shall be conclusive and binding upon all persons.

6.4 Review of Denied Claims.  The Plan Administrator shall have the
discretionary authority to review an appeal from a denial of benefits under the
Plan in accordance with Section 7.2.  The Plan Administrator shall determine
conclusively for all parties all questions arising with respect to an appeal
from a denial of benefits under the Plan, and any decision of the Plan
Administrator shall not be subject to further review.

6.5 Named Fiduciaries.  The Plan Administrator is the “named fiduciary” of the
Plan within the meaning of ERISA.

6.6 Allocation and Delegation of Responsibilities.  The Plan Administrator may
allocate any of its responsibilities for the operation and administration of the
Plan among the officers, employees and agents of the Participating Employers. 
It may also delegate any of its responsibilities under the Plan by designating,
in writing, another person to carry out such responsibilities.  Any such written
delegation shall become effective when executed by the Plan Administrator, and
the designated person shall then be responsible for carrying out the
responsibilities described in such writing.

14


--------------------------------------------------------------------------------


6.7 Indemnification.  To the extent permitted by law, the applicable
Participating Employer shall, and hereby does, indemnify and hold harmless the
members of the Board of Directors of the Participating Employer, the officers of
the Participating Employer, the members of the Administrative Committee as Plan
Administrator, and any other employees or representative of the Participating
Employer who may be deemed to be fiduciaries of the Plan, from and against any
and all losses, claims, damages or liabilities (including attorney’s fees and
amounts paid, with the approval of the Board of Directors of the Employer, in
settlement of any claim) arising out of or resulting from the implementation of
a duty, act or decision with respect to the Plan, so long as such duty, act or
decision does not involve gross negligence or willful misconduct on the part of
any such individual.  Any individual person so indemnified shall, within 60 days
after receipt of notice of any action, suit or proceeding, notify the Employer
and offer in writing to the Employer the opportunity at its own expense, to
handle and defend such action, suit or proceeding, and the Employer shall have
the right, but not the obligation, to conduct the defense in any such action,
suit or proceeding.  Failure to give the Employer such notice shall relieve the
Employer of any liability under this Section 6.7.  The Participating Employers
may satisfy their obligations under this provision (in whole or in part) by the
purchase of a policy or policies of insurance.


ARTICLE VII.


CLAIMS AND APPEALS

7.1 Claims for Benefits.  Any claimant (or his or her authorized representative)
who believes himself or herself to be entitled to receive benefits under the
Plan, or benefits that are different from the benefits that he or she has
received, may submit a claim for such benefits by writing to the Director of
Human Resources of the Employer (the “Claims Reviewer”).

15


--------------------------------------------------------------------------------


(a)           Time Limits for Submission of Initial Claim.  No claim shall be
valid unless it is submitted within 90 days following the receipt of any
disputed benefit.

(b)           Time Limits for Decision on Initial Claim.  If any claim is
denied, in whole or in part, written notice of such denial shall be given to the
claimant within 90 days, except that, if special circumstances require that the
time for consideration of the claim be extended, notice of the extension shall
be given in writing within 90 days, and notice of such denial shall thereafter
be given within 180 days.  Each period of 90 or 180 days referred to in the
preceding sentence shall begin to run on the day the claim is received by the
Claims Reviewer.  A written notice of denial shall set forth, in a manner
calculated to be understood by the claimant, specific reasons for the denial,
specific references to the Plan provisions on which it is based, a description
of any information or material necessary to perfect the claim and an explanation
of why such material is necessary, an explanation of the Plan’s review procedure
and a statement regarding the claimant’s right to bring a civil action under
section 502(a) of ERISA following the denial of an appeal under Section 7.2.  A
notice that additional time is necessary for consideration of a claim shall
indicate the special circumstances requiring the extension of time and the date
by which the Claims Reviewer expects to render his or her decision on the claim.

7.2 Review of Denied Claims.  Whenever a claim for benefits has been denied, in
whole or in part, pursuant to Section 7.1, the claimant shall have the right to
request a full and fair review of the claim and denial by submitting a written
request for review to the Plan Administrator, at the following address:  “Plan
Administrator, Union Bank of California, N.A. Separation Pay Plan, c/o Director
of Human Resources, Union Bank of California, N.A., 400 California Street, San
Francisco, California 94104.”  A request for review shall set forth all of

16


--------------------------------------------------------------------------------


the grounds on which it is based, all facts in support of the request and any
other matters that the claimant deems pertinent.  The Plan Administrator may
require the claimant to submit such additional facts, documents or other
material it may deem necessary or appropriate in making its review.  The
claimant may submit written comments, documents, records and other information
related to the benefit claim on appeal.  The claimant must be provided, upon
request and free of charge, reasonable access to and copies of all documents,
records and other information relevant to the benefit claim that are not
privileged.  A document is considered relevant to the claim if it (i) was relied
upon in making the benefit determination; (ii) was submitted, considered or
generated in the course of making the benefit determination, without regard as
to whether it was relied upon making the decision; or (iii) demonstrates
compliance in making the benefit decision with the requirement that the benefit
determination must follow the terms of the Plan and be consistent when applied
to similarly situated claimants.

(a)           Time Limits for Submission of Request for Review.  The Plan
Administrator shall have no obligation to provide a review of any claim that has
been denied under Section 7.1, unless a written request for review is submitted
within 90 days following the initial denial.

(b)           Decision on Review.  If the Plan Administrator affirms the denial
of a claim, in whole or in part, it shall give written notice of its decision to
the claimant within 60 days, except that, if special circumstances require that
the time for consideration of the request for review be extended, notice of the
extension shall be given in writing within 60 days, and notice of such decision
shall be given within 120 days.  This notice of extension shall indicate the
special circumstances requiring the extension of time and the date by which the
Plan Administrator expects to render its decision on the application for
benefits.  Each period of 60 or

17


--------------------------------------------------------------------------------


120 days referred to in this paragraph shall begin to run on the day the claim
is received by the Plan Administrator.  A written notice affirming the denial of
a claim shall set forth, in a manner calculated to be understood by the
claimant, the specific reasons for the denial, specific references to the Plan
provisions on which it is based, a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the benefit claim and a
statement regarding the claimant’s right to bring a civil action under
section 502(a) of ERISA following the denial of the appeal.  A document is
considered relevant to the claim if it (i) was relied upon in making the benefit
determination; (ii) was submitted, considered or generated in the course of
making the benefit determination, without regard as to whether it was relied
upon making the decision; or (iii) demonstrates compliance in making the benefit
decision with the requirement that the benefit determination must follow the
terms of the Plan and be consistent when applied to similarly situated
claimants, and a statement regarding the claimant’s right to bring a civil
action under section 502(a) of ERISA following the denial of the appeal.

7.3 Exhaustion of Remedies.  No legal action for benefits under the Plan shall
be brought unless and until the claimant (i) has submitted a written claim in
accordance with this Section 7.1(a), (ii) has been notified that the claim is
denied, (iii) has filed a written request for review of the claim in accordance
with Section 7.2, and (iv) has been notified in writing that the Plan
Administrator has affirmed the denial of the claim.


ARTICLE VIII.


GENERAL PROVISIONS

8.1 Legal Construction of the Plan.  The Plan shall be governed and construed in
accordance with ERISA.

18


--------------------------------------------------------------------------------


8.2 No Rights Created or Accrued.  Nothing in the Plan shall be construed as
giving to an employee of any Participating Employer a right to receive any
benefit other than the benefits specifically provided under the terms of the
Plan.  Nothing in the Plan shall be construed to limit in any manner the right
of any Participating Employer to discharge, demote, downgrade, transfer,
relocate, or in any other manner treat or deal with any person in its employ,
without regard to the effect such treatment or dealing may have upon such person
as someone who might otherwise have become (or remained) a Participant in the
Plan, which right is hereby reserved.  No benefits shall be deemed to accrue
under the Plan at any time except the time at which they become payable under
the Plan, no right to a benefit under the Plan shall be deemed to vest prior to
the Participant’s Termination Date, and any vested benefit is subject to such
forfeiture conditions established by the Employer in its sole discretion under
this Plan or pursuant to written guidelines.

8.3 Benefits Not Contingent Upon Retirement.  No right to a benefit under the
Plan shall depend (or shall be deemed to depend) upon whether a Participant
retires or elects to receive retirement benefits under the terms of any employee
pension benefit plan.

8.4 Relation of the Plan to Descriptive Matter.  The Plan shall contain no terms
or provisions except those set forth herein, or as hereafter amended in
accordance with the provisions of Article IX.  If any description made in any
other document is deemed to be in conflict with any provision of the Plan, the
provisions of the Plan shall control.

8.5 Nonalienation of Benefits.  No benefits payable under the Plan shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge or other
encumbrance, and any attempt to do so shall be void and unenforceable.

19


--------------------------------------------------------------------------------



ARTICLE IX.


AMENDMENT, SUSPENSION AND TERMINATION

9.1 Amendment, Suspension and Termination.  The Employer reserves the right to
amend, suspend or terminate the Plan, in whole or in part, and for any reason by
action of its Board of Directors.

9.2 Participating Employer Withdrawal.  Each Participating Employer may withdraw
its participation in the Plan by action of its board of directors and, as of
withdrawal date set by the board of directors, the employees of the
Participating Employer shall not be Eligible Employees under the Plan.

9.3 Effect of Amendment, Suspension, Termination or Withdrawal.  If a
Participant’s Termination Date has occurred and the Participant is entitled to
receive benefits under the Plan, no amendment to the Plan, no suspension of the
Plan, no termination of the Plan, and no withdrawal from the Plan shall
thereafter operate to diminish or eliminate such Participant’s entitlement to
such benefits.


ARTICLE X.


EXECUTION

To record the adoption of the Plan, the Director of Human Resources of the
Employer has executed this document on this 24th day of July, 2006.

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

By

/s/ Paul E. Fearer

 

 

 

Paul E. Fearer, Executive Vice President

 

 

Director of Human Resources

 

20


--------------------------------------------------------------------------------


SEPARATION PAY PLAN (ENHANCED PLAN)

BENEFITS EXHIBIT

POLICY MAKING OFFICER LEVEL:

POLICY MAKING OFFICER LEVEL

All Policy-Making Officers will be eligible to receive 104 weeks of Salary
Continuation regardless of number of years of service

ADDITIONAL BENEFITS FOR POLICY MAKING OFFICERS

Policy Making Officers may receive a pro rata share of incentive or bonus pay
for which they normally would have been eligible, but only for services
performed up to the Termination Date and for that calendar year.  For example,
if a Policy Making Officer participates in a departmental incentive pay plan and
his/her Termination Date falls on October 31 of the applicable calendar year,
he/she shall be eligible for a prorated incentive payment of 10/12 of the
individual amount which could have been awarded under the incentive plan for
that calendar year, in the absence of a termination of employment.

In addition, for Policy Making Officers who are participants in an incentive pay
plan, or the Senior Management Bonus Plan, an amount of 1/52 of the average of
the last 3 annual bonuses/payments the employee actually received, will be added
to the employee’s weekly base pay for each week the employee receives salary
continuation.  For those affected employees who have actually received
bonuses/payments for fewer than the three years, an average will be calculated
for the number of years they have actually received a bonus/payment, and then
1/52 of this amount will be added to the base pay to calculate the amount of
weekly salary continuation.  For example, if a Policy Making Officer received
bonuses over the last three years of $10,000, $5,000 and $15,000, the average
bonus for that period is $10,000.  This number is then divided by 52 (weeks) to
arrive at the amount to be added to the weekly base pay for the employee. 
However, in no instance will the bonus average used to calculate the amount to
be added to base pay on a pro-rated basis exceed 100% of annual base pay.

A-1


--------------------------------------------------------------------------------